416 F.2d 971
LEHIGH PORTLAND CEMENT COMPANY, Appellantv.The FEDERAL TRADE COMMISSION et al., Appellees.
No. 13228.
United States Court of Appeals Fourth Circuit.
Argued October 6, 1969.
Decided October 27, 1969.

Appeal from Order and Judgment of the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.
Frederick M. Rowe, Washington, D. C. (Edward W. Hyland, Armistead L. Boothe, Boothe, Dudley, Koontz, Blankingship & Stump, Alexandria, Va., and Kirkland, Ellis, Hodson, Chaffetz & Masters, Washington, D. C., on brief), for appellant.
Harold D. Rhynedance, Jr., Atty., Federal Trade Commission (William D. Ruckelshaus, Asst. Atty. Gen., Morton Hollander and Leonard Schaitman, Attorneys, Department of Justice, and Brian P. Gettings, U. S. Atty., on brief), for appellees.
Before BRYAN, CRAVEN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the district court, 291 F. Supp. 628. We think the district judge carefully considered, contrary to appellant's contention, the totality of the circumstances, and correctly determined that the suit was premature.


2
Affirmed.